Title: [September 1786]
From: Adams, John Quincy
To: 



      Friday September 1st. 1786.
      
      
       Studied Algebra all the forenoon. Took books from the Library, Brydone’s Tour vol: 2d. Ossian’s Poems, and Boswell’s Corsica. The weather begins to grow quite cold. This morning I shivered, almost all prayer Time. It is however to be hoped it will not set in, so soon.
      
      
       
        
   
   Patrick Brydone, A Tour Through Sicily and Malta..., 2 vols., London, 1774; The Works of Ossian, The Son of Fingal, Transl. from the Gaelic by James MacPherson, London, 1762, or 3d edn., London, 1765; James Boswell, An Account of Corsica, The Journal of a Tour to that Island...., London, 1768 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 73, 143, 55).


       
      
      

      2d.
      
      
       I have been too busily employ’d, to have much to say. Study, does not afford, a rich source for description. We had a moot Court in the afternoon at Fiske’s Chamber. Packard was condemned. Mr. and Mrs. Cranch were here.
      
      

      3d.
      
      
       Mr. Hilliard gave us a Sermon in the forenoon from Isaiah LV. 6. Seek ye the Lord while he may be found, call ye upon him while he is near, and in the afternoon from John V. 22. For the Father judgeth no man; but hath committed all judgment unto the Son. I do not believe that Mr. H. has one new idea, in ten Sermons upon an average. Some of his argumentation this afternoon appeared to militate with the Trinitarian System. He said we ought to take it a peculiar favour, that we were to be judged by Christ, because he had a practical knowledge of our natures, and would make allowance for the frailty of humanity. Now this appears to bring the Question to a Point. If Christ was God he was omniscient and consequently wanted no practical knowledge of mankind. But as he was not omniscient, the Consequence is plain, and may be easily deduced from Mr. H’s own Concessions. But all religious sects have their absurdities. It is with them as with man. That which has the least faults is the best.
      
      
       
        
   
   That is, “lacked.”


       
      
      

      4th.
      
      
       We were to have had a Class meeting, by Rights: but no one thought to obtain Leave. As we have no metaphysical Tutor, here at present, we supposed, that, for the ensuing fortnight we should have no reciting. But the government have determined that we should continue to attend Mr. Reed in S’Gravesande’s. This is not an agreeable Circumstance; a Person who does not belong to the University, and hears only the word reciting, naturally concludes, that the Scholars are an idle set of fellows, because they are always averse to recitations. Now the Fact is just the Contrary. A Person fond of study, regards the Time spent in reciting as absolutely lost. He has studied the Book before he recites, and the Tutors here, are so averse to giving ideas different from those of the author, whom they are supposed to explain, that they always speak in his own words, and never pretend to add any thing of their own: Reciting is indeed of some Service to idle fellows; because it brings the matter immediately before them, and obliges them, at least for a short Time, to attend to something. But a hard Student will always dislike it, because it takes time from him, which he supposes might have been employ’d to greater advantage.
       We had a mathematical Lecture from Mr. Williams, this afternoon, upon Dialling. Probably the last we shall have this Quarter, as he Proposes setting out in the Course of this week upon a Journey. He expects to be gone about six weeks. I was at Little’s Chamber in the Evening somewhat late. Freeman came from Sever’s Chamber, and display’d such a brilliancy of wit, that I could scarcely come away. Beale and White endeavoured obtaining leave to go to Providence; to Commencement; but were refused.
      
      
       
        
   
   Tutor John Hale had resigned (entries for 6 May and 21 Aug., above).


       
       
        
   
   A method of surveying.


       
      
      

      5th.
      
      
       Anniversary of the ΦBK, Society. The members were, on that account excused from reciting. At 11. we met at The Butler’s chamber. Harris and Beale were received, after which we proceeded on business. Mr. Paine, and the Orator, went first, and the others after them according to the order of admission. Mr. Andrews gave us a spirited, and well adapted Oration upon friendship. After it was finished, we returned to the Butler’s Chamber. Packard then informed the Society, that there was in Town, a young Gentleman from Dartmouth College, by the name of Washburne; a Senior Sophister; who was very desirous of having the Society established there, and he was commissioned also, to express the same desire from several others of the same Class. It was questioned whether we had any right to grant a charter without consulting the Fraternities at New Haven, and Williamsburg. A number of arguments were used on both sides, and when it was put to vote there were 8 for consulting them, and 8 against it. It was again debated for some time, and, finally determined, by a considerable majority, that we should consult the brethren at New Haven, and Williamsburg; and at the same Time enquire whether it is their Opinion that each fraternity has a right to grant Charters out of their respective States. These debates took up more than an hour; after this we pro­ceeded to choose our Officers. Mr. Paine was elected President, Mr. Ware Vice President, Little Secretary, and Fiske Treasurer. At about half past Two, we went to Mrs. Nutting’s, and had a very good Dinner. Wit and Wine, the Bottle and the Joke, kept nearly an equal Pace. When the Prayer Bell rung we broke up, and attended Prayers.
       We dansed in the evening at Mason’s chamber till 9 o’clock.
      
      
       
        
   
   Harvard’s chapter was incorporated 5 Sept. 1781 (Catalogue of the Harvard Chapter of Phi Beta Kappa..., Cambridge, 1912, p. 100).


       
       
        
   
   A letter, dated 20 Nov., was sent to New Haven, asking for their opinion on the subject, but it was not received until the following May; in the meantime, the Yale chapter sent Harvard a similar letter (CtY: Phi Beta Kappa Records; Catalogue of the Harvard Chapter, p. 111; entry for 21 Feb. 1787, below).


       
      
      

      6th.
      
      
       This day the annual Dudleian Lecture was preach’d by Mr. Symmes of Andover; the subject was the validity of Presbyterian Ordination. There are four subjects which are alternately treated the first Wednesday in September. They are Natural Religion, Revealed Religion, The errors of the Romish Church, and that above mentioned. The founder was Mr. Dudley: who gave a Sum the annual interest of which is 12£ and is given to the Person who preaches the Lecture. The person is appointed by the President, the Professor of Divinity, the Senior Tutor, and the Minister of Roxbury, but they cannot choose a Person under 40 years old. Mr. Symmes’s Lecture was a very good one, and the Sentiments he expressed were very liberal, though he was extremely severe in some places upon the Church of England.
       Mr. Cranch was here all the afternoon.
       I was admitted into the Handel Sodality; and attended in the evening at Cranch’s Chamber.
      
      
       
        
   
   Paul Dudley, a provincial Massachusetts judge, willed to Harvard £133 6s. 8d. for an endowment to be known as the Dudleian lectures (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 4:52–53).


       
       
        
   
   Unlike most other Dudleian lectures, Symmes’ was never printed (same, 12:586).


       
      
      

      7th.
      
      
       No reciting. Cranch went to Boston.
       The Commonwealth is in a State of considerable fermentation. Last week at Northampton, in the County of Hampshire, a body of armed men to the number of three or four hundred, pre­vented the Court of common Pleas from sitting, and bruised the high-sheriff dangerously, as it is reported. The same Court was likewise stopp’d the day before yesterday, at Worcester by 400 men. The Court went to a Tavern, and adjourned till yesterday. They were again prevented from proceeding yesterday, and adjourned without a day. The militia it seems could not be raised to quell them. The Governor issued a Proclamation, calling upon the People at large to support the Constitution, attacked in such a flagrant manner, and directing the State’s Attorney, to prosecute the abbettors of these Riots. The Militia in the Town of Boston, have already offered their Services, and declared their determination to support the government with their Lives and Fortunes. Where this will end Time alone, can disclose. I fear, it will not before some blood is shed. The People complain of grievances; the Court of Common Pleas, the Senate, the Salaries of Public Officers, the Taxes in general, are all grievances, because they are expensive: these may serve as pretences, but the male-contents, must look to themselves, to their Idleness, their dissipation and extravagance, for their grievances; these have led them to contract debts, and at the same time have, rendered them incapable of paying them. Such disturbances if properly managed may be productive of advantages to a Republican Government, but if they are suffered to gain ground, must infallibly lead to a civil war, with all its horrors. This will not I believe be the Case at present; but such struggles seldom end without the loss of some Lives. Such commotions, are like certain drugs, which of themselves are deadly Poison but if properly tempered may be made, highly medicinal.
      
      
       
        
   
   This event marked the first violence in what was to become Shays’ Rebellion.


       
       
        
   
   Printed in Massachusetts Centinel, 6 Sept.


       
      
      

      8th.
      
      
       I went in the evening to see Mrs. Dana; there was a large Company there, and I escaped as soon as I could. I intended to make a number of Sage Reflections, this evening, but I feel so ill-natured, that I will not attempt it.
      
      

      9th.
      
      
       The inferior Court, is to sit according to Law, next Tuesday, at Concord; it is said, that the same People, who stopp’d it at Worcester, are determined to join others, and proceed in the same manner at Concord. And they will probably carry their Point; for the People that are sensible, what evil Consequences must attend these disorders, yet are unwilling to use any exertions for putting a stop to them. We are now in a perfect State of Anarchy. No laws observed, and no power to Punish delinquents; if these treasonable practices, are not properly quelled, the Consequences must be fatal to the Constitution, and indeed to the Common-wealth.
       The Parts for the next exhibition, were given out this afternoon. Freeman, has the English Oration, Bridge the Latin, Adams and Cranch, a Forensic disputation, on the Question Whether inequality among the citizens be necessary, to the preservation of the Liberty of the whole?Beale, Burge, Fiske, Harris, Little, and Packard have the mathematical Parts. The President told us to be ready, by a fortnight from next Tuesday, as the Corporation might possibly meet, then.
       We had a beautiful Evening; I walk’d out with Cranch, round the Common, and on the Road till near 11.
      
      
       
        
   
   The exhibition was given on 26 Sept. At this time Harvard held exhibitions semiannually, and the various parts were assigned by the college government to members of the junior and senior classes. As the program outlined in JQA’s entry here and that of 26 Sept. suggests, participants displayed their oratorical skills as well as their literary, classical, and mathematical learning. The exhibitions were open to all in the college and to interested outsiders and parents; about four hundred later attended the exhibition (Benjamin Homer Hall, A Collection of College Words and Customs, Cambridge, 1856; Mary Smith Cranch to AA, 28 Sept., Adams Papers).


       
       
        
   
   JQA spoke on the side affirming the necessity of inequality for liberty. Speakers were apparently given strips of paper each with the title of his part. See entry for 26 Sept., note 1 (below).


       
      
      

      10th.
      
      
       Mr. Porter the Minister of Roxbury, preach’d here; he is a pretty good Speaker. His discourse in the forenoon was from Revelations XI. 17th. We give thee thanks O, Lord God Almighty, which art, and wast, and art to come; because thou hast taken to thee thy great Power, and hast reigned. And in the afternoon from John I. 45, 46. Philip findeth Nathanael, and saith unto him, We have found him of whom Moses in the Law, and the Prophets, did write, Jesus of Nazareth, the Son of Joseph? And Nathanael said unto him, Can there any good thing come out of Nazareth? Philip saith unto him, Come and See. Mr. Por­ter’s Language is Good, and his manner of preaching better than Common. But I suppose him not to be very deep, as a divine; he is indeed yet a young Man. Cranch and myself dined at the President’s. Mrs. Willard is as different in her manners, from the President, as can be. They form quite a contrast. Mrs. W. is easy, and unaffected: and appears not to be made for Cerimony. He is stiff and formal; attached to every custom, and trifling form; as much as to what is of Consequence; however, he was quite sociable; much more so indeed than I should have expected.
      
      
       
        
   
   Eliphalet Porter was ordained at Roxbury in 1782 and remained there throughout his life (Walter Eliot Thwing, History of the First Church in Roxbury, Massachusetts, 1630–1904, Boston, 1908, p. 178, 184).


       
      
      

      11th.
      
      
       We recite again to Mr. Read this week, and shall probably the whole of this Quarter. I finished the first part of my forensic. We had in the Evening, a meeting of the A. B. We had no Oration, Abbot 2d. being necessarily detained. Little and Cranch gave us a Forensic. I read my N: 3. (p: 38.) Several other Pieces were read, after which we determined to admit Abbot, Gordon, and Dodge, of the Junior Class; and finally adjourned to next Monday, evening.
      
      
       
        
   
   Punctuation in the preceding two sentences has been editorially supplied.


       
       
        
   
   See entry for 28 Aug. (above).


       
      
      

      12th.
      
      
       Rain’d hard almost all day. We had a Class meeting, after Prayers for determining the matter, concerning a Valedictory Oration. By dint of obstinate impudence, Vociferation, and noise; the minority so wearied out those on the other side, that several of them went out, after which, a Vote was pass’d, ratifying the proceedings of the last meeting. Johnson, Sever, and Chandler 3d. were then chosen as a committee to inform the President of the proceedings in the Class, and the meeting was dissolved. We had a meeting of the ΦBK, at Burge’s Chamber. Bridge, and Abbot, read a forensic, on the Question, “whether internal tranquillity, be a proof of Prosperity in a Republic.” Freeman and myself Adams were the extemporaneous disputants. The Society then adjourned till this day fortnight, when they are to meet at Little’s Chamber, immediately after Prayers.
      
      
      

      13th.
      
      
       Finished my Trigonometry.
       Immediately after Prayers in the Evening, the military Company, assembled, on the Common, and Captain Vose harangued them. He gave them a pretty Oration upon Patriotism. It contained several brilliant thoughts, and a well adapted Quotation from Cicero. After the Speech, the Company, went through the manual exercise, which was very well performed. After Commons the Sodality met, at Foster’s Chamber; and play’d several Tunes. Broke up, as is customary at 9 o’clock.
      
      

      14th.
      
      
       White went to Haverhill. I determined with Little upon two Pieces, to publish in the next Magazine for the A B. Concluded my Forensic, for the exhibition. Weather begins to be quite cold.
      
      

      15th.
      
      
       I copied a part of Fiske’s Oration, upon Patriotism, to be printed in the next Boston Magazine, from the A B. Finished reading Jenyns’s Disquisitions. I think they show great judgment and deep penetration. I know not that I ever read, so small a volume that gave me greater Pleasure.
       Abiel Abbot, was 20. the 14th. of last December. He is one of the good scholars in our Class, and a pretty writer. His disposition is amiable, and his modesty so great, that it gives him a poor opinion of himself, which he by no means deserves. He proposes for the Pulpit, and has I believe every Qualification necessary to make him, a good Preacher: and his example, I have no doubt, as well as his Precepts, will recommend all the moral Duties.
      
      
       
        
   
   The Boston Magazine ceased publication with a combined November-December issue and without Fiske’s article.


       
       
        
   
   Soame Jenyns, Disquisitions on Several Subjects, London, 1782.


       
       
        
   
   “Abbot 2d,” after studying theology in Andover, returned to Harvard as tutor, 1794–1795. Following some years of preaching in Coventry, Conn., he became principal of Governor Dummer Academy, Byfield, Mass., in 1811 and later was minister at Peterborough, N.H. (Abiel Abbot and Ephraim Abbot, A Genealogical Register of the Descendants of George Abbot..., Boston, 1847, p. 7–8).


       
      
      

      16th.
      
      
       Copied off my Forensic for the Exhibition, and prepared it, to carry for Approbation to the President. I received in the fore­noon, a Letter from Delia. White return’d this Evening from Haverhill.
      
      
       
        
   
   Letter not found. Delia was the name JQA gave to Nancy Hazen in his poem, “An Epistle to Delia,” which he completed on 12 Dec. 1785 after resolving to put an end to his feelings toward her. The name may have been derived from the collection of 16th-century sonnets by Samuel Daniel about another Delia, the love of the poet’s youth (M/JQA/28, Adams Papers, Microfilms, Reel No. 223).


       
      
      

      17th.
      
      
       Mr. Hilliard preach’d in the forenoon from Isaiah V. 12. But they regard not the work of the Lord, neither consider the Operation of his hands. It might be a political Subject, and relate, to the Times, but I know not whether it really was. His Text in the Afternoon, was from Hebrews XII. 1. Wherefore seeing we also are compassed about with a great Cloud of Witnesses, let us lay aside every weight, and the Sin, which doth so easily beset us, and let us run with Patience the Race that is set before us. I seldom hear much of Mr. H’s Sermons, except the Texts. Dined at Mrs. Dana’s. She laugh’d at a certain Class mate of mine, who all at once, wears green silk before his Eyes, as if they were injured by hard Study. But certainly every one, who knows him, will exculpate Study from that fault.
       After Prayers I went with Mead, and pass’d the evening at Professor Pearson’s. Mr. and Mrs. Rogers were there. The Professor, is a much more agreeable, and indeed a more polite Man, than I should have suspected, from what I have heard. I have not seen any Person belonging to the Government, so polite to Scholars, or show so few Airs. Mrs. Pearson is likewise very agreeable.
      
      
       
        
   
   Mrs. Daniel Denison Rogers was a sister of Henry Bromfield Jr., whom JQA met in Amsterdam. Their sister Sarah was the wife of Prof. Eliphalet Pearson (Daniel Denison Slade, “The Bromfield Family,” NEHGR,New England Historical and Genealogical Register. 26:38–39, 142 [Jan., April 1872]).


       
      
      

      18th.
      
      
       I have been so unwell all Day, that I have not been able to attend to any Studies at all. We had a Class meeting after Breakfast. The Committee that was Sent to inform the President of the proceedings of the Class, informed that he had said he feared he should be obliged to direct the Class to have the Oration in Latin; notwithstanding this it was voted by a majority of two, that the Class should still persist. I went in the forenoon to the President’s to have my forensic approbated. I rode over the Bridge through Boston, and returned by Roxbury, before dinner. The Sodality met in the Evening at Abbot’s Chamber, to play over the Tunes for exhibition.
      
      

      19th.
      
      
       Unwell again, so that I have not been able to Study. I have felt a kind of dizziness, which very much resembles Sea-sickness. I have been however much better than I was yesterday. Rain’d almost all day.
      
      

      20th.
      
      
       This Evening, immediately after prayers, the President inform’d us that the Government, and Corporation, had chosen Mr. Jonathan Burr, for a Tutor, he had accepted the Office, and was to be attended accordingly. I went with Sever, to Mr. Tracy’s and to Mr. Gerry’s, but neither of them was at home. Attended the musical Society at Mayo’s chamber, till 9 o’clock.
       Jonathan Amory, was 16. the 7th. of last July. His disposition is good and very easy. But he is too young to be possess’d of that steadiness and Reflection, which a Person just going into the world, ought to have. From the instances of Persons now in College, that came so very young, I think it may be concluded, that in general, it is a disadvantage to enter College before the age of fifteen; very few of those that come, before that age, make any considerable figure, in a Class.
      
      
       
        
   
   Amory became a Boston merchant. He was first in the countinghouse of his uncles Jonathan and John Amory, then engaged in business with James Cutler, and finally went into partnership with his eldest brother, Thomas Coffin Amory (“Memoir of the Family of Amory,” NEHGR,New England Historical and Genealogical Register. 10:64 [Jan. 1856]).


       
      
      

      21st.
      
      
       I really do not know what I have done this day. I am always sensible, that what with one trifle and another I lose too much of my Time, and yet I do not know how to employ more of it. I believe it is a disadvantage to have so many public exercises to attend. It is impossible to get seriously and steadily fixed down to any Thing. As soon as I get in a way of thinking or writing upon any Subject, the College Bell infallibly sounds in my Ears, and calls me, to a Lecture, or to recitation or to Prayers. This cannot certainly suffer any one, to engage in profound Study of any kind.
      
      

      22d.
      
      
       Mr. Read sent for me this morning, informed me, that the Exhibition was to come on next Tuesday; and offered to excuse me, from the recitations till then, in Case, I was not prepared, as the Time, that had been given for getting ready was so short. But as it happened I was not in want of more Time. I made tea for our Club.
      
      

      23d.
      
      
       I have done nothing all this Day. Every Day thus lost doubles the obligation of improving the next; but I fear if I was held to perform the Obligation, I should soon become a Bankrupt. Pass’d the Evening at Bridge’s Chamber. We had considerable Conversation, as we frequently have, concerning our future Prospects. He is ambitious, and intends to engage in Politics. He expects more happiness from it, than he will ever realize I believe. But he is form’d for a political Life, and it is he will? probably show to advantage in that Line.
      
      

      24th.
      
      
       Mr. Hilliard gave us an occasional Sermon, occasioned by the Death of Mr. Warland, a young Man, belonging to this Town. His Text was from Job. XIV. 1. 2. Man, that is born of a Woman, is of few days, and full of Trouble. He cometh forth like a flower, and is cut down; he fleeth also as a Shadow, and continueth not. It was one of the best Sermons I have heard from Mr. H: The idea that the diseases of the Body, are so many arrows taken from the Quiver of God Almighty, appears however, to be an instance of the Bathos.
       In the afternoon, a Mr. Foster preach’d from Isaiah LIII. 1. Who has believed our report? And to whom is the arm of the Lord revealed? I never heard a more extravagant fellow. His Discourse was a mere Declamation, without any connection, or train of Reasoning. He said that Religion, ought never to be communicated by raising the Passions, and mentioned it as a peculiar advantage of the Christian System, that it speaks to the un­derstanding. Yet he made an Attempt, (a most awkward one I confess) to be Pathetic: talk’d, of a Grave, a winding sheet, and a Place of Skulls, all of which amounted to nothing at all, which was likewise the Sum total, of his whole Sermon. Yet this Man, is a Popular preacher, in the Place where he is settled. For the maxim of Boileau will hold good in all Countries, and in all Professions
       
        Un Sot trouve toujours, un plus sot qui l’admire.
       
      
      
       
        
   
   Probably Jacob Foster, minister at Nelson, N.H., 1781–1791. Foster was regarded as a moderate Calvinist (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 13:407–410).


       
       
        
   
   Nicholas Boileau-Despréaux, “L’art poétique” from Oeuvres choisies, 2 vols., Paris, 1777, 2:[11]. JQA quotes the last line of the first song.


       
      
      

      25th.
      
      
       Almost all this Day was employ’d in preparing for the exhibition. The musical Parts take up some time. We had in the afternoon a Lecture from Mr. Pearson, upon Philosophical Grammar.
      
      

      26th.
      
      
       The exhibition began at about a quarter after 12, with, the Latin Oration by Bridge, it was a Panegyric upon the military institution which has lately been established. The forensic between Cranch, and me, came next. I read as follows. The second Part refers, to Cranch’s reply.
       
        
         
          “Conscious of the insufficiency of my ability to perform the task allotted to me, I would fain implore the Indulgence, and Candour of this respectable Audience. But Apologies of this kind, are seldom of much avail, especially when they have any foundation: I shall therefore without any further Preamble, introduce the Question, Whether inequality among the Citizens, be necessary to the Preservation of the Liberty of the whole?
          There are two views in which the word Inequality, as relating to the Citizens of a State, may be considered. Inequality, of Fortune, or of Rights, Privileges and Dignities. In the Case of Riches, the Inequality arises in the natural Course of Things; Nor is there an Instance of a State of any Consequence, subsisting without it. There were indeed several sharp Contests in the Roman Republic, with Respect to an equal distribution of Lands; but they were never of any Service, to the People, and were always attended, with the most unhappy Consequences. The Question appears therefore to be, in other Words, whether a pure democracy be the most favourable Government to the Liberties of a People.
          It is a very general political maxim, that Men can never possess a great degree of Power without abusing it. Hence, so few Instances of despotic Monarchs, who have not been the scourges of their People. In an aristocratic government, the Power being in a number of hands, this tyrannical disposition becomes more dangerous, and extends wider its baneful Influence. But of all Tyrannies, the most dreadful, is that of an whole People; and in a Government, where all men are equal, the People will infallibly become Tyrants. What Protection can any Laws afford a Citizen in a State where every individual, thinks he has a right of altering and annulling them at his Pleasure, and where nothing is wanting, but the capricious whim of a vile Rabble, to overturn all Laws and Government? If a Prince is oppressive, at least he has been taught in some measure, the Art of governing an Empire, and has commonly been educated, for it. The same may be said of an Aristocracy, they will at least endeavour to support the Dignity of a State, and will take proper Measures for the safety of the majority, of the People, though they may be unjust to individuals. But when the Passions of a People, conscious of their Liberty and strength are raised, they hurry them into the greatest extremities: an enraged multitude, will consult nothing, but their fury; and their Ignorance serves only to increase their Obstinacy, and their Inconsistency.
          The most simple forms of Government, are probably the most ancient: But Mankind soon perceived, the great inconveniences which naturally arise from a despotic Monarchy, an arbitrary Aristocracy, and an inconstant Democracy. They endeavoured therefore to form Constitutions, which might unite all the advantages, severally possessed by each of those Systems, without having their Defects. Such was the Constitution which raised a petty Village of Italy to the Empire of the World; and such in more modern Times was the Constitution which enabled Great Britain, to make such a splendid figure, in three Quarters of the Earth, and to prescribe terms of Peace to two combined Kingdoms, whose natural Advantages were so much superior to her own: happy would it have been for her, if Prosperity had not introduced Luxury and Corruption, which have undermined the Pillars of her excellent Constitution, and exposed her to the Contempt and Derision of those very Nations by whom she was formerly view’d with Terror.
          I am sensible, my Friend, that you have the popular Prejudice in your favour; and that in declaring against equality I am combating the Sentiments, of perhaps a large majority of the Inhabitants of this Common wealth. It is the Duty of every Person, and more especially of an unexperienced Youth, to show a proper Deference, and Respect for the Opinions of Mankind in general, and of his Countrymen in particular. But when his Reason tells him that these Opinions would lead him to a manifest absurdity, I think he has a Right to refuse his Assent to them, at least untill sufficient Arguments are brought to support them. Now, as Nature has in every other Particular, created a very great inequality among Men, I see not upon what grounds we can found the Supposition, that they ought all to share an equal degree of Power. And that too great a degree of equality among the Citizens, is prejudicial to the Liberty of the whole, the present alarming Situation of our own Country will I think afford us a sufficient Proof.
         
        
       
       
       
        
         
          Part 2d.
          It appears, my Friend, that you yourself are sensible of the weakness of your Cause, by your endeavouring to prove, what I never pretended to dispute, what I am as firmly persuaded of as you are, and indeed what I have already granted viz. That the People cannot be free in a despotic Monarchy, nor under an aristocracy; and that if the Proportion of wealth, possessed by Individuals, be unequal to a great degree, the Liberty of the Nation will be in Danger. I plead not for an excess of inequality, but I still maintain that a perfect equality is contrary to Nature and to Reason.
          “In this Commonwealth” you say “The People apprehend some Persons have amassed too large a Proportion of Wealth, and acquired too large a share of Power, and thinking themselves injured have arisen, and demanded Satisfaction?”
          But why do they think themselves injured? Is it because they have suffered Tyranny or Oppression? No! It is because other Persons have been more industrious, more prudent and more successful than they. When, regardless of every Principle which binds Man to Man, they laid violent hands on Justice herself, by stopping the proceedings of the Courts of Law, in diverse Places, was it because they had been injured by those Courts, and could not obtain Redress? No. It was because they were conscious they had injured others; and they wished therefore to put a stop to all means of obtaining redress. Now had the Notions of those People concerning equality been a little lower, and had there been really a greater degree of inequality among the Citizens, the Commonwealth would not have been thrown into a State of anarchy and Confusion, and instead of rebelling against the Laws and Government, those People would have sought in Oeconomy and Industry, that relief which they now endeavour to wrest by Violence.
          If by Equality among the Citizens could be meant an equal right to Justice, and to the Protection of the Laws, certainly no Person, whose Soul is not debased by Slavery could object to it; but this construction cannot be put upon the word; it must be considered as relating to wealth or Dignity and in both Senses, I still must think inequality absolutely necessary for the Liberties of a People.
          But here I would not be considered as an Advocate for hereditary Distinctions. Wealth may with Propriety be transmitted from Father to Son. But Honour and Dignities, should always be personal. The Man who to the greatest natural and acquired Abilities unites the greatest Virtues, should certainly not be view’d as on a Par with a vicious Fool, but the absurdity would I confess be equally great, if any one was obliged to enquire who were the Ancestors of a Citizen, to know whether he be respectable.
          The History of Lacedemon certainly can produce no Argument in favour of equality. For 1st. it was an hereditary Monarchy. Two branches of a Family descended from Hercules were in Possession of the Throne for nine hundred years. 2dly. There was a Senate composed of 28 persons who formed an aristocratic Body with Power equal to that of the Kings; and 3dly. the Authority of the Ephori, who were chosen annually among the People was superior even to that of the Monarchs. So that in this Respect, the Spartan Constitution was similar to the Roman, and the British, which, I have already agreed were excellent. But Heaven forbid there should ever arise in our Country a Legislator to establish by Force, a Constitution which could form nothing but Warriors. The fine feelings of the Heart which render human Nature amiable, were entirely excluded from the System of Lycurgus. Many of his Laws, display a barbarous Cruelty, and beauteous Science, whose persuasive Voice, calms the impetuous Passions of Youth, sooths the cares, and asswages the infirmities of age, was discarded from within the walls of Sparta by this savage Legislator.
          I doubt whether these arguments have convinced you, my Friend, of the necessity of inequality; but however we may differ in Opinion in this Respect, I am sure you will unite with me, in addressing to Heaven the most fervent Petition, that whatever the Constitution of our own Country may be, she may enjoy genuine Liberty and real Happiness forever.”
         
        
       
       After I read this Part Cranch concluded with a reply. The next Thing that came on, was the Syllogistic dispute, by the Juniors Grosvenor, Dodge, Clark, and Adams 3d. It was on the Question, Whether there is a Sense of morality innate in the human Mind. A Dialogue upon Eloquence from Fenelon by Gordon and Lincoln succeeded, and after that the Greek Oration by Abbot 3d. the Hebrew by Gardiner, and finally the English by Freeman, which obtained an universal Clap, the first, known at an Exhibition. It was upon the political Situation of our affairs, and was delivered extremely well. The Oration would not read so well as Little’s, but taken altogether would please almost any audience better.
       We had Commons immediately after the exhibition. There were no Tutors Present, and there was a sad Noise in the Hall.
       After Commons the Martimercurean band, escorted the President, with the Committee of the Overseers, over to the Steward’s, where they performed the manual exercise. I pass’d part of the afternoon at Freeman’s Chamber. Sullivan who took his degree this year was there.
       I had Company to tea at my Chamber. Deacon Smith and his Son, Dr. Welch, and his Lady. Mrs. Otis. Mrs. Cutts, and Betsey Smith.
       The Tea Club, who have formed a small Society for dancing, were here in the Evening till 9.
       I had a very bad head ache, and retired to rest immediately after they went away.
      
      
       
        
   
   Between leaves of JQA’s Diary at this point there is inserted a loose piece of paper, written in Joseph Willard’s hand, which reads: “2. A forensic disputation upon this question—‘Whether inequality among the citizens be necessary to the preservation of the liberty of the whole’? By Adams and Cranch.” Presumably this strip of paper was handed out by President Willard at the time parts were distributed on 9 Sept.


       
       
        
   
   Cranch’s reply and rebuttal have not been found.


       
       
        
   
   Fénelon, François de Salignac de La Mothe, Dialogues Concerning Eloquence in General; and Particularly, That Kind Which is Fit for the Pulpit..., transl. William Stevenson, London, 1722 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 149). According to the faculty records, Gordon and Lincoln 1st were to give “an English dialogue between Demosthenes and Cicero, from [Fénelon, Archbishop of] Cambray’s dialogues of the dead” [Dialogues des morts anciens et modernes, avec quelques fables..., 2 vols., Paris, 1752] (MH-Ar: Faculty Records, 5: 237).


       
      
      

      27th.
      
      
       I feel quite indolent as I have finally got rid of the affair which has kept me employ’d this fort’night. Was part of the forenoon at Bridge’s Chamber. The Sodality met in the Evening, at Putnam’s. Rather Unwell.
      
      

      28th.
      
      
       We had a meeting of the ΦBK, in the morning at Little’s Chamber. Chandler read a Dissertation, Harris and Cushman a Forensic. Bridge and Cranch were the extempore disputants. Went with Freeman to Boston: paid a number of Visits; we dined at Mr. Sullivan’s, in Company with Mr. Bartlett, Mr. Johonnot, and George Warren. Took a long walk with Johonnot in the afternoon. Return’d to Cambridge with Freeman, before 8. We had a very good supper at Mason’s Chamber, after which we took a walk, and return’d there again; finally retired, between 11 and 12 o’clock.
      
      

      29th.
      
      
       It is a most unhappy Circumstance, for a Man to be very ambitious, without those Qualities which are necessary to insure him Success in his Attempts. Such is my Situation, 
         
          If it be a Sin to covet Honour
          I am the most offending Soul alive.
         
         But I have not the faculty of convincing the persons that compose the small Circle in which I move, that my deserts are equal to my pretentions and disappointment must naturally follow. I often wish I had just Ambition enough to serve as a Stimulus to my Emulation, and just Vanity enough to be gratified with small Distinctions. But I cannot help despising a fellow of such a Character. I esteem a Man who will grasp at all, even if he cannot keep his hold, but one who in the fifth or sixth Station can be content, whilst he has an equal Chance of obtaining the first must be despicable. May that Spirit, which inspires my Breast never be bent into an evil Course; and above all may Envy never find a corner of my Heart to lurk in!
       These Lines have been suggested by an Event which happened this Day: If any one should read them except myself; I request he would not consider them as a proof, of my intolerable Vanity and self-conceit; but that he would think my heart is sometimes so full, that it spontaneously dictates to my hand Sentiments, which many would endeavour to conceal, with the utmost Care, and for which I must at Times condemn myself.
       I went with Sever, passed the Evening, and supped, at Mr. Gerry’s. Mrs. Gerry was not at home, Mrs. and Miss Thompson were there, and a Coll: Glover, a very curious sort of a Man. Miss Thompson, has a very Innocent Countenance, is pretty, and sensible of it, like all other fine Women.
      
      
       
        
   
   King Henry V, Act IV, scene iii, lines 28–29.


       
       
        
   
   Mrs. James Thompson, wife of a New York merchant and mother of Ann Thompson Gerry (entry for 9 Aug. 1785, note 3, above).


       
       
        
   
   John Glover, Marblehead merchant, brigadier general in the Continental Army, and political intimate of Elbridge Gerry (George A than Billias, General John Glover and His Marblehead Mariners, N.Y., 1960, p. 35–37, 131).


       
      
      

      30th.
      
      
       I see not why I should not relate what anecdotes I can collect concerning myself; and why I should not be at Liberty to record the Panegyrical speeches, that I hear made, by Chance. Grosvenor the Junior told my Class mate and neighbour, Abbot 1st., (without thinking I heard him,) that in his Opinion, Adams’s forensic at the last Exhibition was the meanest that was ever delivered in the Chapel. It would not have been easy to express the Sentiment with more Energy, however I must bear it and only hope, that the generality of the Audience were more favourable.
       Mr. and Mrs. Cranch were here in the Afternoon, the weather has been uncommonly warm ever since last Sunday. Learned was with me part of the Evening, and paid me several Compliments, which had they been true might have consoled me for the ill Opinion of Grosvenor.
      
     